Order entered October 7, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00707-CV

                          RODNEY BROWN, Appellant

                                         V.

     TEXAS WORKFORCE COMMISSION AND A.W. BROWN-
FELLOWSHIP LEADER ACADEMY F.K.A. A.W. BROWN FELLOWSHIP
               CHARTER SCHOOL, Appellees

                On Appeal from the 160th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-06425
                                   ORDER

      Before the Court is appellant’s written verification that payment

arrangements have been made for the appellate record. Accordingly, we ORDER

Dallas County District Clerk Felicia Pitre and Gina Udall, Official Court Reporter

for the 160th Judicial District Court, to file their respective records no later than

November 8, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Pitre, Ms. Udall, and the parties.

                                              /s/   CRAIG SMITH
                                                    JUSTICE